As filed with the Securities and Exchange Commission on November 1, 2006 Registration No. (Investment Company Act Registration No. 811-02796) - U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 - FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / / Pre-Effective Amendment No. / / Post-Effective Amendment No. 1 /X/ (Check appropriate box or boxes) - PUTNAM HIGH YIELD TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) 617-292-1000 (Area Code and Telephone Number) - BETH S. MAZOR, Vice President PUTNAM HIGH YIELD TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of Agent for Service) - Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 - It is proposed that this filing will become effective immediately upon filing pursuant to Rule 462(d) under the Securities Act of 1933, as amended. This amendment to the registration statement on Form N-14 of Putnam High Yield Trust, filed with the Commission on May 24, 2006 (Registration No. 333-134423) (the "Registration Statement"), is being filed to add Exhibit 12(a) to the Registration Statement. No other information contained in the Registration Statement is amended, deleted, or superseded hereby. Important information for shareholders of PUTNAM MANAGED HIGH YIELD TRUST The document you hold in your hands contains a combined prospectus/proxy statement and proxy card. A proxy card is, in essence, a ballot. When you vote your proxy, it tells us how to vote on your behalf on important issues relating to your fund. If you complete and sign the proxy, well vote it exactly as you tell us. If you simply sign the proxy, well vote it in accordance with the Trustees recommendation on page 3. We urge you to carefully review the prospectus/proxy statement, and provide your voting instructions by using any of the methods shown on your proxy card. When shareholders dont return their proxies in sufficient numbers, we have to make follow-up solicitations, which can cost your fund money. We want to know how you would like to vote, and welcome your comments. Please take a few minutes with these materials and return your proxy to us. PUTNAM INVESTMENTS (scale logo) Table of Contents A Message from the Chairman i Notice of a Meeting of Shareholders iii Prospectus/Proxy Statement 1 Proxy card enclosed If you have any questions, please contact us at 1-800-225-1581, the toll-free number we have set up for you, or call your financial representative. A Message from the Chairman [photo of John A. Hill] Dear Shareholder: I am writing to ask for your vote on an important matter that affects your investment in Putnam Managed High Yield Trust (Managed High Yield Trust). While you are, of course, welcome to join us at Managed High Yield Trusts meeting, most shareholders cast their vote by filling out and signing the enclosed proxy card, by calling or by voting via the Internet. We are asking for your vote on the following matter: 1. Approving the proposed merger of Managed High Yield Trust into Putnam High Yield Trust (High Yield Trust), an open-end mutual fund with investment objectives and policies substantially identical to those of Managed High Yield Trust. In this merger, your common shares of Managed High Yield Trust would, in effect, be exchanged on a tax-free basis for Class A shares of High Yield Trust with an equal total net asset value. Managed High Yield Trust and High Yield Trust both seek high current income, with capital growth as a secondary objective to the extent consistent with achieving high current income. Both funds invest mainly in bonds that · are obligations of U.S. companies · are below investment-grade in quality and · have intermediate- to long-term maturities (three years or longer). The Trustees of your fund have carefully reviewed the terms of the proposed merger and unanimously recommend that shareholders of Managed High Yield Trust approve the proposed merger. The Trustees recommend the proposed merger because they believe that the potential benefits of the merger significantly outweigh the potential disadvantages. The Trustees expect that, as a result of the proposed merger, shareholders of Managed High Yield Trust will benefit from a lower expense ratio. Other potential benefits, and potential disadvantages, of the proposed merger are discussed in the prospectus/proxy statement, which we urge you to review carefully. Im sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day. Please dont. When shareholders do not return their proxies, their fund may have to incur the expense of follow-up solicitations. All shareholders benefit from the speedy return of proxies. Your vote is important to us. We appreciate the time and consideration I am sure you will give this important matter. If you have questions about this proposal, please call a Putnam customer services representative at 1-800-225-1581or contact your financial representative. Sincerely yours, John A. Hill, Chairman PUTNAM MANAGED HIGH YIELD TRUST Notice of a Meeting of Shareholders > This is the formal agenda for your funds shareholder meeting. It tells you what matters will be voted on and the time and place of the meeting, in the event that you attend in person. To the Shareholders of Putnam Managed High Yield Trust: A Meeting of Shareholders of Putnam Managed High Yield Trust (Managed High Yield Trust) will be held on August 8, 2006, at 11:00 a.m. Eastern time, on the 12 th Floor of One Post Office Square, Boston, Massachusetts, to consider the following: 1. Approving an Agreement and Plan of Reorganization providing for the transfer of all of the assets of Managed High Yield Trust to Putnam High Yield Trust (High Yield Trust) in exchange for the issuance and delivery of Class A shares of beneficial interest of High Yield Trust and the assumption by High Yield Trust of all the liabilities of Managed High Yield Trust, and the distribution of such shares to the shareholders of Managed High Yield Trust in complete liquidation of Managed High Yield Trust; and 2. To transact such other business as may properly come before the Meeting or any adjournment or adjournments thereof. By Judith Cohen, Clerk, on behalf of the Trustees John A. Hill, Chairman George Putnam, III, President Jameson A. Baxter Charles B. Curtis Myra R. Drucker Charles E. Haldeman, Jr. Paul L. Joskow Elizabeth T. Kennan John H. Mullin, III Robert E. Patterson W. Thomas Stephens Richard B. Worley * * THE TRUSTEES URGE YOU TO MARK, SIGN, DATE AND MAIL THE ENCLOSED PROXY IN THE POSTAGE-PAID ENVELOPE PROVIDED OR RECORD YOUR VOTING INSTRUCTIONS BY AUTOMATED TELEPHONE OR VIA THE INTERNET SO THAT YOU WILL BE REPRESENTED AT THE MEETING. , Prospectus/Proxy Statement , 2006 Acquisition of the assets of Putnam Managed High Yield Trust One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 by and in exchange for shares of Putnam High Yield Trust One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 Table of Contents I. Questions and Answers Regarding Approval of the Merger 3 II. Risk Factors 10 III. Information about the Proposed Merger 14 IV. Information about the Funds 24 V. Further Information about Voting and the Meeting 38 Appendix A  Agreement and Plan of Reorganization A-1 This Prospectus/Proxy Statement relates to the proposed merger of Putnam Managed High Yield Trust (Managed High Yield Trust) into Putnam High Yield Trust (High Yield Trust). As a result of the proposed merger, each shareholder of Managed High Yield Trust would receive Class A shares of High Yield Trust equal in value to the net asset value of the shareholders Managed High Yield Trust shares. This Prospectus/Proxy Statement is being mailed on or about , 2006. It explains concisely what you should know before voting on the proposed merger or investing in High Yield Trust, a diversified, open-end management investment company. Please read this Prospectus/Proxy Statement and keep it for future reference. The following documents have been filed with the Securities and Exchange Commission (the SEC) and are incorporated into this Prospectus/Proxy Statement by reference: (i) the retail share class prospectus of High Yield Trust, dated December 30, 2005, as supplemented (the High Yield Trust Prospectus); (ii) the statement of additional information (SAI) relating to the proposed merger, dated , 2006; (iii) the Performance Summary, Report of Independent Registered Public Accounting Firm and financial statements included in Managed High Yield Trusts Annual Report to Shareholders for the fiscal year ended May 31, 2005; and (iv) the financial statements included in Managed High Yield Trusts Semiannual Report to Shareholders for the period ended November 30, 2005. This Prospectus/Proxy Statement is being mailed with a copy of the High Yield Trust Prospectus.
